In an action to recover damages for personal injuries, the New York City Transit Authority, by notices dated December 23, 1957, appeals (1) from so much of an order entered December 13, 1957 as granted a discovery and inspection of accident reports made by appellant’s employees, and (2) from so much of an order entered December 17, 1957 granting its motion to reargue the motion for discovery and inspection of the accident reports as on reargument adhered to the original decision. Order entered December 17, 1957 modified by striking from the ordering paragraph everything following the words “such reargument” and by substituting therefor the words “the plaintiff’s motion for an order directing the defendant to produce for plaintiff’s examination the accident reports used by defendant’s employees at an examination before trial to refresh their memory and recollection, be and the same is hereby denied.” As so modified, order insofar as appeal is taken affirmed, with $10 costs and disbursements to appellant. Reports of accidents made by employees of a railroad to the railroad are not evidence, and their discovery and inspection by an adverse party may not be compelled. (Carlson v. Long Is. R. R., 6 A D 2d 821, and cases cited therein.) Appeal from order entered December 13, 1957 dismissed, without costs. (Graffeo v. Graffeo, 7 A D 2d 741.) Nolan, P. J., Murphy, Ughetta, Hallinan and ICleinfeld, JJ., concur.